Citation Nr: 0521774	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the reduction of the veteran's 100 percent schedular 
evaluation to 60 percent for coronary artery disease status 
post bypass graft times 2 was proper.

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 until 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The August rating decision reduced the veteran's disability 
rating for his heart condition from 100 percent to 10 percent 
disabling.  The 100 percent rating, awarded in a February 
2002 rating decision, had been in effect since May 2001, when 
service connection itself was made effective.  A reduction to 
10 percent, effective in November 2003, was proposed by a 
February 2003 rating action, and made official in the August 
2003 rating decision that is the basis for this appeal.  In 
October 2004, the evaluation was increased to 60 percent from 
November 2003 where it has remained.  Thus, the question on 
appeal is whether the reduction from 100 percent effective 
from May 2001 to November 2003, to 60 percent, effective from 
November 2003, was proper. 

It is noted that in reviewing a file, the Board must consider 
all documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
Where such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand or refer the 
issue to the RO for development and adjudication; however, 
the Board may not ignore an issue so raised.  Id.  In this 
case, the veteran submitted an application for a Total 
Disability Rating Based on Individual Unemployability (TDIU) 
in October 2004.  A Veteran's Claims Assistance Act (VCAA) 
letter was sent, but no further action appears to have been 
taken.  Because the requisite steps have not been performed 
in order to convey jurisdiction on the Board to adjudicate 
this matter, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's temporary 100 percent rating became a 100 
percent schedular rating in September 2001.

2.  The preponderance of evidence has not shown that the 
veteran's heart disability has improved since September 2001.




CONCLUSION OF LAW

Improvement in the veteran's coronary artery disease status 
post bypass graft times 2, has not been shown, and the 
veteran's 100 percent schedular evaluation is restored.  
38 U.S.C.A. § 1718; 38 C.F.R. § 3.343 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  38  C.F.R. § 3.343.  Nevertheless, 
reexaminations will be required if it is likely that a 
disability has improved, or if evidence indicates there has 
been a material change in a disability or that the current 
rating may be incorrect.  Individuals for whom reexaminations 
have been authorized and scheduled are required to report for 
such reexaminations. 38 C.F.R. § 3.327.  

In this case, the veteran was notified by a February 2002 
rating decision that the 100 percent rating that was being 
awarded for his heart condition was not considered to be 
permanent, because there was a likelihood of improvement; 
and, as such, the veteran would be subject to a future review 
examination, which the rating decision indicated would take 
place in August 2002.  

Nevertheless, a review of the record indicates that the 
veteran was not scheduled for a VA examination during August 
2002, or during the ensuing two months.  In November 2002, 
the veteran was finally scheduled for a VA examination; but 
his reduced rating was not made effective until November 
2003.  The Diagnostic Code under which the veteran was 
assigned his 100 percent evaluation called for that 100 
percent rating for only a 3 month period, (i.e., until 
September 2001), after which the evaluation would be assigned 
according to the criteria set out in that Diagnostic Code, 
(See Diagnostic Code 7017).  Since the veteran continued at 
the 100 percent rate for an additional two years, the RO 
presumably was evaluating him according to the schedular 
criteria of that Diagnostic Code.  

As noted above, a total disability rating may not be reduced, 
except by a showing of either clear error or material 
improvement in physical or mental condition through a medical 
examination.  See 38  C.F.R. § 3.343.  As such, once the 
veteran is rated as being totally disabled on a schedular 
basis, it becomes incumbent upon the RO to show that the 
veteran's condition has improved from the point in time that 
he became rated on a schedular basis in order to justify 
reducing the level of his disability rating. 

In November 2002, the veteran underwent a VA examination.  
The examiner indicated that the veteran was unable to walk on 
a treadmill and, therefore, the examiner could not generate a 
metabolic equivalent (MET) value for the veteran.  
Nevertheless, the examiner found no evidence of congestive 
heart failure, and the electrocardiogram was normal.  In 
February 2003, the November 2002 examination was considered 
to be inadequate for rating purposes, because while the 
graded stress test could not be performed, the examiner did 
not estimate METs for the veteran or provide data as to the 
veteran's ejection fraction.  A doctor's note from later in 
February 2003 estimated that the veteran's METs as being 
between 7-10 and indicated that an electrocardiogram showed 
an ejection fraction of 60 percent.  The veteran submitted an 
April 2004 record from a stress myocardial perfusion study 
which showed an ejection fraction of 44 percent, and gave a 
physician's impression that the evidence suggested the 
presence of mild to moderate adenosine-induced reversible 
perfusion changes on the anteroseptal wall of the left 
ventricle as may be seen with myocardial ischemia.  

The Board notes that the 44 percent ejection fraction shown 
by the veteran in April 2004 is worse than the 60 percent 
ejection fraction he showed in February 2003.  Accordingly, 
the Board finds that the RO has not shown that the veteran's 
condition has improved since he became rated as totally 
disabled on a schedular basis.  Therefore, the Board finds 
that the reduction of the veteran's disability rating from 
100 percent to 60 percent was not proper, and the veteran's 
100 percent disability rating is hereby restored, effective 
November 1, 2003. 



ORDER

The veteran's 100 percent schedular rating for coronary 
artery disease status post bypass graft times 2 is restored.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


